Citation Nr: 0005515	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  93-26 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The issue of entitlement to service connection for PTSD was 
remanded to the RO for additional development in October 1995 
and November 1998.

Although the medical evidence of record includes diagnoses of 
psychiatric disorders other than PTSD, the only issue 
developed on appeal is entitlement to service connection for 
PTSD, and the Board limits its consideration accordingly.

The Board notes the RO first denied entitlement to service 
connection for PTSD in November 1991 and that in response to 
the veteran's September 1992 request the RO reopened and 
reviewed the claim de novo.  Based upon a review of the 
record, the Board concurs that de novo review is appropriate.  
But see Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

The Board also notes that in April 1999 the veteran submitted 
correspondence which may be construed as a timely notice of 
disagreement as to the issue of entitlement to service 
connection for hypertension.  The record does not reflect the 
RO has issued a statement of the case addressing this matter; 
therefore, the Board finds this issue must be remanded to the 
RO for appropriate development.  See Godfrey v. Brown, 7 Vet. 
App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996). 


FINDING OF FACT

The veteran has not provided competent medical evidence 
demonstrating a current diagnosis of PTSD.



CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for PTSD.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999). 

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.304(d) (1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Veterans Appeal (Court) has held 
that the chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
stated that in order for a claim to be well grounded there 
must be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  

A well-grounded claim for entitlement to service connection 
for PTSD requires three elements: (1) a current diagnosis of 
PTSD, (2) supporting evidence that the claimed in-service 
stressor actually occurred, and (3) medical evidence of a 
causal nexus between the current symptomatology and the 
claimed in-service stressor.  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).

Recently, the regulation applicable to PTSD service 
connection claims, 38 C.F.R. § 3.304(f), was amended to 
reflect changes in VA law as a result of the Cohen decision.  
See 64 Fed. Reg. 32807-08 (1999).  Although the RO did not 
readjudicate the veteran's claim subsequent to this 
amendment, the changes are in accordance with Court precedent 
opinions, including the Cohen decision, and the Board finds 
he is not prejudiced by appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted 
demonstrating a current diagnosis of PTSD.  Although the 
record includes evidence of the veteran's treatment for 
various psychiatric disorders beginning in April 1973 and a 
September 1991 VA examination report which found anxiety 
disorder with features of PTSD, there is no medical evidence 
indicating a diagnosis of PTSD.  In fact, the most recent 
evidence, an April 1999 VA examination, found the veteran did 
not met the diagnostic criteria to support a diagnosis of 
PTSD.  

In the absence of a current diagnosis of PTSD, the Board 
finds matters as to whether the claimed in-service stressor 
actually occurred, whether a causal nexus between the current 
symptomatology and the claimed in-service stressor exists, 
and whether the veteran experienced combat during active 
service are moot.  

The only evidence of a present diagnosis of PTSD is the 
veteran's own opinion.  While he is competent to testify as 
to symptoms he experiences, he is not competent to provide a 
medical opinion because this requires specialized medical 
knowledge.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Consequently, the Board finds the veteran has 
not submitted evidence of a well-grounded claim for service 
connection for PTSD.  See 38 U.S.C.A. § 5107(a).

The Board further finds that the veteran has not indicated 
the existence of any additional evidence that would well 
ground this service connection claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).


ORDER

Entitlement to service connection for PTSD is denied.



REMAND

A March 1999 rating decision denied entitlement to service 
connection for hypertension.  An April 1999 statement in 
support of the veteran's claim could be fairly construed as a 
notice of disagreement with the determination.  Since the 
appellant filed a timely notice of disagreement, the Board's 
jurisdiction has been triggered.  At this point, the issue 
must be REMANDED, per Manlincon v. West, 12 Vet. App. 238 
(1999), so that the RO can issue a statement of the case on 
the underlying claim itself: entitlement to service 
connection for hypertension.  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, the case is remanded for the following:

1.  The RO should issue a statement of 
the case as to the issue of entitlement 
to service connection for hypertension, 
and allow the veteran and his service 
representative the requisite period of 
time for a response.

2.  Thereafter, if an appeal is perfected 
as to this matter, the case should be 
returned to the Board for appellate 
review.  

The purpose of this remand is to ensure due process of law.  
No action by the veteran is required, until he is so 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 



